RENDERED: DECEMBER 22, 2022; 10:00 A.M.
                      NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-1517-MR


SARAH WASSON, AS                                                   APPELLANT
SUPERINTENDENT OF THE LEE
COUNTY SCHOOLS


                    APPEAL FROM LEE CIRCUIT COURT
v.                 HONORABLE MICHAEL DEAN, JUDGE
                         ACTION NO. 20-CI-00076


KIM WILLIAMS                                                         APPELLEE


                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: ACREE, CETRULO, AND TAYLOR, JUDGES.

TAYLOR, JUDGE: Sarah Wasson, as Superintendent of the Lee County Schools,

brings this appeal from an October 8, 2020, Amended Final Judgment of the Lee

Circuit Court concluding the involuntary transfer of Kim Williams violated

Kentucky Revised Statutes (KRS) 160.345(2)(b)1. We affirm.
                 In 2019, Williams was employed by the Lee County Board of

Education (the Board) as an itinerant librarian. Williams had been employed by

the Board for over twenty years. As itinerant librarian, Williams divided her work-

time between the Lee County Middle High School (LCMHS) and Lee County

Elementary School (LCES). In May of 2019, Williams was elected as a teacher

representative to the School Based Decision Making (SBDM) Council at LCMHS

for the 2019-2020 school year.1

                 On February 26, 2020, Superintendent Wasson met with Williams and

delivered a letter informing Williams that she was being transferred from itinerant

librarian for LCMHS and LCES to full-time librarian for LCES. Williams

subsequently received a second letter from Superintendent Wasson on May 4,

2020, reiterating Wasson’s decision to transfer Williams to LCES as librarian for

the 2020-2021 school year. Then, on May 11, 2020, Williams was re-elected to a

consecutive term on the SBDM Council at LCMHS for the 2020-2021 school

year.2

                 By letter dated May 13, 2020, Williams informed Superintendent

Wasson that the involuntary transfer to LCES was legally prohibited as Williams

had been elected to serve as a teacher representative on the SBDM Council for


1
    The 2019-2020 school year ran from August 1, 2019, to July 31, 2022.
2
    The 2020-2021 school year ran from August 1, 2020, to July 31, 2021.

                                               -2-
LCMHS for the 2020-2021 school year. By correspondence dated May 18, 2020,

Superintendent Wasson informed Williams that she could remain in her current

position as itinerant librarian for LCMHS and LCES until July 31, 2020; however,

effective August 1, 2020, Williams would be transferred to LCES as full-time

librarian.

              On July 9, 2020, Williams filed a complaint and petition for

declaration of rights in the circuit court against the Board of Education of Lee

County3 and Superintendent Wasson. Williams also filed a motion for temporary

injunction and for final judgment on July 13, 2020. By Amended Final Judgment

entered October 8, 2020, the circuit court viewed the material facts as undisputed

and held “that any involuntary reassignment or transfer prior to expiration of

[Williams’] 2020-2021 term on the LCMHS [SBDM] Council is unlawful under

[KRS] 160.345 (2)(b)(1)[sic][.]” October 8, 2022, Amended Final Judgment at 7.

The circuit court also issued a permanent injunction “barring the involuntary

reassignment or transfer of [Williams] prior to expiration of her 2020-2021 term.”

October 8, 2020, Amended Final Judgment at 7. This appeal follows.

              Superintendent Wasson contends the circuit court erred by

determining that Williams’ involuntary transfer to LCES violated KRS 160.345.


3
  The Board of Education of Lee County was subsequently dismissed as a party from the
litigation with no objection from Kim Williams.



                                             -3-
More particularly, Superintendent Wasson asserts the circuit court erred by

interpreting KRS 160.345(2)(b)1 as providing that Williams’ election to the SBDM

Council for the 2020-2021 term at LCMHS prohibited her involuntary transfer to

LCES. Superintendent Wasson acknowledges that the material facts are

undisputed and that resolution of this appeal is dependent upon an interpretation of

KRS 160.345(2)(b)1.

             KRS 160.345(2)(b)1 provides, in relevant part:

              (b) 1. The teacher representatives shall be elected for
                one (1) year terms by a majority of the teachers. A
                teacher elected to a school council shall not be
                involuntarily transferred during his or her term of
                office. The parent representatives shall be elected for
                one (1) year terms. The parent members shall be
                elected by the parents of students preregistered to
                attend the school during the term of office in an
                election conducted by the parent and teacher
                organization of the school or, if none exists, the
                largest organization of parents formed for this
                purpose. Council elections may allow voting to occur
                over multiple days and via electronic means. A
                school council, once elected, may adopt a policy
                setting different terms of office for parent and teacher
                members subsequently elected. The principal shall be
                the chair of the school council.

KRS 160.345(2)(b)1 (emphasis added).

             It is well-established that interpretation and construction of a statute is

a matter of law for the court. City of Worthington Hills v. Worthington Fire

Protection District, 140 S.W.3d 584 (Ky. App. 2004). However, where the terms


                                          -4-
of a statute are clear and unambiguous, the statute must be given effect as written

without resort to rules of construction or interpretation. Mondie v. Commonwealth,

158 S.W.3d 203 (Ky. 2005); Vandertoll v. Commonwealth, 110 S.W.3d 789 (Ky.

2003). In both instances, our review proceeds de novo. Revenue Cabinet v.

Hubbard, 37 S.W.3d 717 (Ky. 2000).

             KRS 160.345(2)(b)1 is clear and unambiguous. The statute as written

plainly prohibits the involuntary transfer of a teacher representative of a SBDM

Council during her term of office. An involuntary transfer during a term of office

would prevent a teacher representative on the SBDM Council from holding the

office to which she was elected. Williams was already serving as a SBDM Council

member for the 2019-2020 term of office when she was re-elected to a successive

term of office for the 2020-2021 term. The successive term of office commenced

the day after her previous term concluded. The reassignment of Williams by

Superintendent Wasson as librarian at LCES for the 2020-2021 school year clearly

constituted an involuntary transfer of Williams. Thus, Williams was a teacher

representative on the SBDM Council at all relevant times during this controversy

and is protected from an involuntary transfer by KRS 160.345(2)(b)1.

Accordingly, we conclude that the circuit court did not err by determining that

Williams’ involuntary transfer violated KRS 160.345(2)(b)1.




                                         -5-
             For the foregoing reasons, the Amended Final Judgment of the Lee

Circuit Court is affirmed.

             ALL CONCUR.

BRIEFS FOR APPELLANT:                   BRIEF FOR APPELLEE:

Jonathan C. Shaw                        John K. Wood
Grant R. Chenoweth                      Jeffrey S. Walther
Paintsville, Kentucky                   Lexington, Kentucky




                                       -6-